Exhibit 10.11




EMPLOYMENT AGREEMENT
BETWEEN
Rare Element Resources, Inc. and Jaye T. Pickarts




THIS EMPLOYMENT AGREEMENT (“Agreement”), dated effective as of March 1, 2011
(“Effective Date”), is by and between Rare Element Resources, Inc., a Wyoming
corporation (“the Company”) and Jaye Pickarts (“Pickarts”).  The Company agrees
to employ Pickarts and Pickarts agrees to accept such employment upon the
following terms and conditions:




1.

Position and Responsibilities. Pickarts shall devote Pickarts’ entire business
time, attention and energies to the Company’s (and any affiliates) business
during Pickarts’ employment with the Company.  Pickarts shall hold the position
of Chief Operating Officer (COO) and shall report to the President and Chief
Executive Officer. The job description and expectations for this position are
attached to this Agreement as Exhibit A. Pickarts shall perform all duties that
are reasonable and consistent with such position, as well as other duties as may
be assigned by the Company. Pickarts’ principal place of business shall be the
Company's office, which will be located in the Denver metropolitan area of
Colorado.  Pickarts shall be expected to travel if it is advisable or necessary
to meet the obligations of Pickarts’ position.

2.

Period of Employment. Pickarts shall be employed in the position set forth above
as of the Effective Date and shall continue in such position until terminated by
either the Company or Pickarts pursuant to Section 9 of this Agreement.

3.

Compensation.  Pickarts’ compensation will be subject to annual review by the
Company's Board of Directors (or an assigned committee).

3.1.

Salary.  Pickarts shall be paid an annual base salary of $220,000, commencing on
the Effective Date.  The salary will be paid in equal installments pursuant to
the payroll procedures established by the Company.  The Company reserves the
right to adjust Pickarts’ salary at its discretion as required by business
conditions.

3.2.

Executive Bonus.  Pickarts shall be eligible for an annual performance bonus.
 The performance bonus is a discretionary bonus that can be modified and is
subject to review and annual approval by the CEO and/or Board of Directors.

3.3.

Stock Options.  Pickarts shall be granted 250,000 stock options from the
Company.  Pickarts’ stock options shall be governed by the established Company
stock option policies, attached as Exhibit B and incorporated into this
agreement by this reference.





--------------------------------------------------------------------------------



4.

Benefits.  Pickarts shall be eligible to participate in the Company’s benefit
programs in accordance with the provisions of each program.  The Company
anticipates establishing benefits programs in the near future and Pickarts will
be offered access to such benefits programs as they are established.  The
Company reserves the right to amend the benefits programs from time to time at
its discretion. Benefit programs may include health insurance, dental insurance,
life insurance, retirement plans, and paid time off.   The Company will pay
Pickarts’ insurance premiums through a COBRA plan with Pickarts’ previous
employer until the Company establishes a health insurance benefit program.




5.

Business Related Expenses.  All approved business travel, entertainment, meals,
lodging, and other directly related business expenses for which Pickarts submits
receipts and a detailed summary on approved expense report forms shall be
reimbursed by the Company.  If the Company provides Pickarts with one or more
Company credit cards, Pickarts agrees to charge only those expenses that are
directly related to the Company’s business activities and for which Pickarts
would otherwise be reimbursed.  Pickarts agrees to provide the Company with a
timely and complete reporting of all expenses charged to the company credit
card, along with copies of all credit card charge receipts.  Further, Pickarts
will be supplied with appropriate allowances for cellular phone service,
internet access, computer and other similar costs.  




6.

Company Policies.  In addition to the obligations set forth in this Agreement,
Pickarts agrees to abide by all current and future policies of the Company.




7.

Confidentiality.  In the course of providing services to the Company, Pickarts
will have access to confidential information concerning the Company and its
affiliates.  Pickarts agrees that he will not, either during the term of this
Agreement or thereafter, divulge or utilize to the detriment of the Company and
its affiliates any such confidential information.  This requirement of
confidentiality will not apply to information that:  is or becomes publicly
available other than as a result of a disclosure by Pickarts; is demonstrated to
have previously been properly in Pickarts’ possession or control at the time of
disclosure of that confidential information to Pickarts by the Company or its
representatives; or is required by law to be disclosed provided that Pickarts
shall immediately notify the Company in writing of such requirement and shall
limit the extent of disclosure to that which Pickarts’ legal counsel advises in
writing must be disclosed in order to comply.  The provisions of this Article 7
shall survive the termination of this Agreement.




8.

Proprietary Information.  Pickarts shall not use or bring to the Company any
technical information, data, trade secrets, processes, formulae, inventions or
other intellectual property, which are proprietary to any person other than the
Company. The provisions of this Article 8 shall survive the termination of this
Agreement.





--------------------------------------------------------------------------------





8.1.

Obligations of Pickarts. Upon the termination of this Agreement or upon the
Company’s earlier request, Pickarts shall promptly deliver to the Company all
documents and other tangible items comprising or referring to any confidential
information of the Company or its affiliates, together with all copies,
summaries and records thereof.  Pickarts shall forward to the Company all
electronic copies of documents comprising or referring to confidential
information held by or under the Contractor’s control, and thereupon delete the
same.



8.2.

Work Product.  Pickarts acknowledges and agrees that all proprietary interests
including all patent rights, trade secrets and confidential information in and
to any product of the Company’s business (the “Work Product”) shall be the sole
and exclusive property of the Company or such other party as the Company may
from time to time designate, and Pickarts hereby assigns to the Company or to
such other party as the Company may direct all such rights which it possesses or
may possess or is entitled to or which vests or may vest in connection with the
Work Product.  Pickarts agrees to execute all such instruments, certificates or
documents required by the Company to confirm such ownership and implement such
assignment.  The provisions of this section will survive the termination of this
Agreement.




9.

Termination of Employment.  Either party to this Agreement may terminate
Pickarts’ employment with the Company for any reason whatsoever.  If Pickarts
elects to terminate this Agreement, Pickarts agrees to provide the Company with
at least sixty (60) days’ written notice in advance of the planned termination
date.  If Pickarts fails to provide the Company with a least sixty (60) days’
written notice, Pickarts shall, at the Company’s option, forfeit any and all
Executive Bonus payments under Article 3.2 of this Agreement. Notwithstanding
the foregoing, the Company shall have the option, in its complete discretion, to
make Pickarts’ termination effective at any time prior to the end of such notice
period, provided the Company pays the Pickarts all compensation due and owing
through the end of the notice period.  Upon termination of employment, Pickarts
shall be deemed to have resigned from all offices and committee memberships then
held with the Company or any of its affiliates.




9.1.

Financial Obligations for Termination with Cause.  In the event the Company
elects to terminate Pickarts’ employment for cause during the course of this
Agreement, the Company shall pay Pickarts all compensation due and owing, which
includes (a) earned but unpaid salary, prorated to the date of termination; (b)
earned and accrued but unpaid paid time off benefits; and (c) incurred and
properly documented but unpaid business related expenses.  Pickarts will be
ineligible for any Executive Bonus payments.








--------------------------------------------------------------------------------



9.2.

Financial Obligations for Termination for Reasons other than Cause. In the event
the Company elects to terminate Pickarts’ employment for reasons other than
cause during the course of this Agreement, the Company shall pay Pickarts all
compensation due and owing, which includes (a) earned but unpaid salary,
prorated to the date of termination; (b) earned and accrued but unpaid paid time
off benefits; (c) incurred and properly documented but unpaid business related
expenses; and (d) severance payment equal to six (6) months of salary if
Pickarts has been employed by the Company for less than one year or twelve (12)
months of salary if Pickarts has been employed by the Company for more than one
year.  Severance payments may be paid by the Company in a lump sum or in
installments at the Company’s discretion.  Further, if the Company terminates
Pickarts’ employment for reasons other than cause, or Pickarts terminates his
employment by giving proper notice in accordance with this Article 9,
compensation shall include a pro-rated bonus based on Pickarts’ Executive Bonus.
 Such pro-ration shall be based on the Company’s good faith estimate of
Pickarts’ achievement and on the Company’s actual results through the date of
termination for the calendar year during which termination takes place.  Bonus
payments, if any, shall be paid after the close of the Company’s fiscal year.




9.3.

Physical and/or Mental Impairment.  In the event the Company terminates
Pickarts’ employment for physical and/or mental impairment, Pickarts agrees that
the Company’s financial obligation to Pickarts is limited to that which Pickarts
would otherwise receive if the Company terminated Pickarts’ employment for no
reason.  It is Pickarts’ obligation to elect and maintain any Company or
personal disability and/or medical plans.




9.4.

Return of Company Property.  Pickarts shall return to Company all Company
property, including, without limitation, all equipment, vehicles, keys, credit
cards, company product, tangible proprietary information, documents, books,
records, reports, notes, contracts, lists, computer software and hardware (and
other computer-generated files and data), and copies thereof, created on any
medium and furnished to, obtained by, or prepared by Pickarts in the course of
or incident to Pickarts’ employment.




9.5.

Change in Control. For purposes of this Agreement, a change in control of the
Company shall be deemed to have occurred if the business or businesses of the
Company for which Pickarts’ services are principally performed are disposed of
by the Company pursuant to a partial or complete liquidation, dissolution,
consolidation or merger of the Company, a sale or transfer of all or a
significant portion of the Company’s assets. Either Company or Pickarts may
terminate this





--------------------------------------------------------------------------------

Agreement if there is a change in control of the Company. In the event of a
change in control subsequent to the Effective Date of this Agreement and
termination of Pickarts’ employment, Pickarts shall receive compensation equal
to two years of Pickarts’ annual salary to be paid in a lump sum or in
installments at the Company’s discretion.




10.

Arbitration.  Any dispute between the parties that cannot be resolved without
seeking legal remedy shall be finally settled by arbitration held in Jefferson
County, Colorado by one arbitrator in accordance with the rules of commercial
arbitration then followed by the American Arbitration Association.  The
arbitration shall apply Colorado law in the resolution of all controversies,
claims and disputes and shall have the right and authority to determine how his
or her decision or determination as to each issue or matter in dispute may be
implemented or enforced.  The parties consent to the jurisdiction of the
arbitrator and waive any objection to the jurisdiction of such arbitrator. The
ruling of the arbitrator shall be binding on the parties and the non-prevailing
party shall pay the cost of the arbitration proceeding, including reasonable
attorney’s fees.  Notwithstanding the foregoing provisions of this section,
nothing contained in this provision shall be deemed to preclude any party from
bringing an action for injunctive relief in any court having jurisdiction.




11.

Governing Law and Severability.  This Agreement shall be governed by, and
construed and interpreted in accordance with, the laws of the State of Colorado.
If in any jurisdiction any provision of this Agreement or its application to any
party or circumstance is restricted, prohibited, or unenforceable, that
provision shall be deemed ineffective only to the extent of such restriction,
prohibition, or unenforceability without invalidating the remaining provisions
of this Agreement and without affecting the validity or enforceability of such
provision in any other jurisdiction or its application to other parties or
circumstances.




12.

Tax Considerations.  The personal tax consequences of any compensation or
benefits paid or accruing to Pickarts under this Agreement are Pickarts’
obligation.  The Company will conform to all applicable tax law, codes, and
regulations, including withholding and/or reporting of taxable compensation in
respect to payments made to Pickarts or made on Pickarts’ behalf.




13.

Notices.  Any notice required or permitted to be given hereunder must be in
writing and shall be effective upon delivery by hand, upon verified facsimile
transmission, or three (3) business days after deposit in the United States
mail, postage prepaid, certified or registered, and addressed to the Company, to
the attention of the current COO of the Company or to Pickarts at the address or
fax number provided in this Agreement.  Both parties have a mutual obligation to
notify the other party in writing of any change of address or facsimile number.




14.

Attorney’s Fees.  In the event of any default under this Agreement, all costs of
enforcement shall be paid by whichever party does not substantially prevail.





--------------------------------------------------------------------------------




15.

Assignment. This is an Agreement for the performance of personal services by
Pickarts and may not be assigned by either party, except that the Company may
assign this Agreement to any affiliated company of, or any successor in interest
to, the Company.




16.

Entire Agreement.  This Agreement constitutes the entire Agreement between the
parties superseding any other prior agreement, written or oral, relating to the
terms of employment contained herein.  This Agreement can be changed or modified
only by a writing signed by both parties.




IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first above written.




Rare Element Resources, Inc. a Wyoming Corporation







          /s/ Donald E. Ranta                                                /s/
Jaye T. Pickarts

By:    __________________________

By:

__________________________

Donald E. Ranta

Jaye T. Pickarts

Chief Executive Officer

309 Parkview Ave.

9792 West Unser Ave.

Golden, CO 80401

Littleton, CO 80128

Phone No.: 303-526-4850

Phone No.: 303-570-3370

Facsimile No.: 303-526 462



